DETAILED ACTION
This office action is in response to the application filed on 11/10/2020.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 2/23/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on November 10, 2020 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17:
Claim 17 depends on itself. It should be read as a dependent claim of claim 16.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:
Claim 2 recites “a next testing action” in line 1. It is not clear if the “a next texting action” refers to “a next testing action” as recited in parent lines 7-8 of claim 1, or not. For the purpose of compact prosecution, Examiner treats “the next testing action” in line 1 of claim 2 as – the next testing action --.

Claim 12:
Claim 12 recites “the screen” in line 2. It is not clear if “the screen” in line 2 refers to “a screen” as recited in parent line 7 of claim 8 or line 1 of claim 12. For the purpose of compact prosecution, Examiner treats “a screen” in line 1 of claim 12 as – the screen--.

Claim 17:
Claim 17 recites “a next testing action” in line 1, and “the next testing action” in line 3. It is not clear if the “a next texting action” refers to “a next testing action” as recited in parent lines 9-10 of claim 8, or not. It is also not clear if “the next texting action refers to the “a next testing action” in line 1, or as recited in lines 9-10 of parent claim 8. For the purpose of compact prosecution, Examiner treats “the next testing action” in line 1 of claim 17 as – the next testing action --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amintafreshi (Mehrvarz Amintafreshi, US2012/0243745A1) in view of Hamid (Syed Hamid, US2020/0379889A1).
With respect to claims 1, 8, and 18, Amintafreshi discloses:
A computing device (i.e., Fig.2, item 100 – Network node, item 102 - GUI controller circuit, item 101 – Screen, item 109 - calculator circuit. Also see paragraph [0078-79], “a computer-based system, processor-containing system) comprising: a processor (i.e., “one or more processors” – paragraph [0078]) and a memory  (i.e., “a random-access memory (RAM), a read-only memory (ROM)” – see paragraph [0079]), and a non-transitory computer-readable media collectively storing computer- executable instructions including instructions (i.e., “ that can fetch instructions from a medium and execute the instructions” – see paragraph [0079]),  that, when executed with the processor for performing a method comprising: 
receiving a request to complete a testing routine (i.e., “program script”) on a mobile device (i.e., Fig.3, steps 1-3, “1.Open a predefined GUI on a screen”, “2. Load program script instructions”, “3. Read program script instructions”. Amintafreshi discloses the “node” that teaches recited mobile device, see Fig.2, item 100 “Network node”, and paragraph [0038], “the node 100 can be a server computer, a personal computer, a laptop computer, a netbook or other mobile computer”); 
until determining that the testing routine is complete (i.e., Fig.3, steps 12-13, “12. Is test finished?” or “13.Is there more test?”), repeating a process (i.e., repeating a process/steps 5-11, see Fig.3) that comprises: 
obtaining a current snapshot of a screen of the mobile device (i.e., Fig.3, step 5. Take screenshot of predefined GUI); 
determining, based on the current snapshot, whether testing is complete (i.e., step 6 – “Is there a matching image object? -Yes-> not complete for further testing steps – “7. Calculate a target position of the matched image object using the data”, or No –> step 15 for complete – “15.save image of predefined GUI and report failure”); 
upon determining that testing is not complete, determining a next testing action for the mobile device [based on the current snapshot] (i.e., Fig.3, step 7 -  “7. Calculate a target position of the matched image object using the data”); and 
executing the next testing action for the mobile device (i.e., Fig.3, steps7-10, “7. Calculate a target position of the matched image object using the data”, “8. Activate control function for controlling the predefined GUI”); and 
responding to the request with whether the testing routine is a failure or success based upon the current snapshot (i.e., “Report Failure”, see Fig.3, step 15 - “15.save image of predefined GUI and report failure”).  
Amintafreshi does not explicitly disclose determining the next testing action based on the current snapshot.
Hamid discloses determining the next testing action (i.e., “next untested action on current screen”) based on the current snapshot (i.e., based on “contextual cues for each element on a current screen”, see Fig.2, step 203 – “…determine contextual cues for each element on a current screen”, and step 205 – “Activate next untested action on current screen using contextual clues”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamid into Amintafreshi to determining a next testing action for the mobile device based on the current snapshot. One would have been motivated to do so to completely map and test the mobile application as suggested by Hamid (i.e., paragraph [0043], “the intelligent mobile app test system works to completely map each element's function and node relationships for the entire mobile app 204 by activating each UI interactive element present on each screen encountered 205”).

With respect to claims 3 and 11, Hamid discloses:
 wherein the next testing action for the mobile device is determined based on a type of the mobile device or an operating system of the mobile device (i.e., Fig.7A, “Android” operating system, Fig.7B, “iOS” operating system. Also see paragraph [0055], “When a mobile application is developed to operating on multiple devices/operating systems, the mobile application, and its corresponding testing, must take into account how the same data is rendered by each operating system”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Hamid into Amintafreshi. One would have been motivated to do so to “take into account how the same data is rendered by each operating system” for “its corresponding testing”).

With respect to claim 4, Hamid discloses:
wherein executing the next testing action comprises simulating a human touch at a specific location on the screen of the mobile device (i.e., paragraph [0081], “Automated testing begins in step 1103 exercising each of a plurality of user interface elements on each of a plurality of display screens presented by the mobile application to predictively analyze correct behavior of that element while simulating human interaction with those elements”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Hamid into Amintafreshi. One would have been motivated to do so to perform “automated testing to “predictively analyze correct behavior of that element while simulating human interaction with those elements” as suggested by Hamid (i.e., paragraph [0081], “Automated testing … exercising each of a plurality of user interface elements on each of a plurality of display screens presented by the mobile application to predictively analyze correct behavior of that element while simulating human interaction with those elements”).

With respect to claim 5, Hamid discloses:
 wherein the specific location on the screen of the mobile device corresponds to a location of an icon identified within the current snapshot (i.e., paragraph [0071], “Visual testing of the icon may be performed to identify potential design issues related to its display. Many such icons for items may be created using an image, whether photographic or graphic, that represents the item for sale. In such cases, potential display issues may arise when color of various visual components of the icon are placed into the particular display screen.”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Hamid into Amintafreshi. One would have been motivated to do so to perform “automated testing to perform “visual testing of icon” to identify potential design issues related to its displays” suggested by Hamid (i.e., paragraph [0071], “Visual testing of the icon may be performed to identify potential design issues related to its display”).

With respect to claim 6, Hamid discloses:
wherein the icon is an icon determined to be associated with the next testing action (i.e., Fig.9A-B and paragraph [0071], “A second UI element 922 is used to present a graphical icon corresponding to an item for sale by the ecommerce site. Visual testing of the icon may be performed to identify potential design issues related to its display. Many such icons for items may be created using an image, whether photographic or graphic, that represents the item for sale. In such cases, potential display issues may arise when color of various visual components of the icon are placed into the particular display screen…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Hamid into Amintafreshi. One would have been motivated to do so to “identify potential design issues related to its display” as suggested by Hamid (i.e., paragraph [0071], “A second UI element 922 is used to present a graphical icon corresponding to an item for sale by the ecommerce site. Visual testing of the icon may be performed to identify potential design issues related to its display.”) .

With respect to claim 7, Hamid further discloses:
 wherein the next testing action is determined based upon actions taken by a number of users (i.e., Hamid discloses in paragraph [0043], “both previously learned mobile app traversal logic and explicit human directives pertaining to the successful traversal of certain UI elements found in the current mobile app where specific information of element activation progression may be needed to simulate human like interactions for each element within the mobile app 202”. Notes: previous “human directive” including previous actions taken by one or more users).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamid into Amintafreshi to use previous user action including the actions taken by a number of users for successful traversal of certain UI elements. One would have been motivated to do so to “simulate human like interactions for each element within the mobile app” as suggested by Hamid (i.e., paragraph [0043]).

With respect to claim 9, Amintafreshi discloses:
wherein the computing device comprises the mobile device (i.e., “mobile computer”, see Fig.2 and paragraph [0038], “the node 100 can be a server computer, a personal computer, a laptop computer, a netbook or other mobile computer”) and the instructions comprise a testing application (i.e., “program script instructions”, see Fig.1, S3 – “Read program script instructions”).  

With respect to claim 10,  Amintafreshi discloses:
 wherein the computing device is a server on which a testing platform is implemented (i.e., “a server computer”, see Fig.2 and paragraph [0038], “the node 100 can be a server computer, a personal computer, a laptop computer, a netbook or other mobile computer”).

With respect to claim 12, Hamid discloses:
wherein the current snapshot of a screen of the mobile device comprises a number of icons displayed upon the screen of the mobile device (i.e., paragraph [0071], “A second UI element 922 is used to present a graphical icon corresponding to an item for sale by the ecommerce site. Visual testing of the icon may be performed to identify potential design issues related to its display. Many such icons for items may be created using an image, whether photographic or graphic, that represents the item for sale. In such cases, potential display issues may arise when color of various visual components of the icon are placed into the particular display screen”)  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Hamid into Amintafreshi. One would have been motivated to do so to perform “visual testing of icon” to identify potential design issues related to its displays” suggested by Hamid (i.e., paragraph [0071], “Visual testing of the icon may be performed to identify potential design issues related to its display”).

With respect to claim 14, Amintafreshi discloses:
 wherein the testing routine is determined to be a failure upon determining that the current snapshot does not match an expected snapshot (i.e., Fig.3, steps 11 and 15 – “11. Is there a matching image object equal to expected result”, and “15. Save image of predefined GUI and report failure”).  

With respect to claim 15, Amintafreshi discloses:
 wherein the testing routine is determined to be a success upon determining that the current snapshot is associated with an end of the testing routine (i.e., “Fig.3, steps, 10-14, “10. Take another screenshot of the predefined GUI”, “11. Is there a matching image object equal to expected result”, “12. Is test finished?”, “13. Is there more tests?”, and “14. Regression testing done!”).  

With respect to claim 16, Amintafreshi discloses:
wherein the testing routine is associated with a user goal (i.e., user goal – “automatically regression testing a computer program, e.g., a predefined GUI”, see paragraph [[0040]).  

With respect to claim 19, Hamid discloses:
 wherein the next testing action for the mobile device is determined based on a testing flow associated with the testing routine (i.e., “test sequence”, see Fig.11, step 1105 – “Generating a recommended test sequence of nay user interface elements tested”, and step 1107 – “Exercising the mobile application using a recommended test sequence”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Hamid into Amintafreshi. One would have been motivated to do so to use “test sequences” to “focus on any set of functionalities desired by the user to ensure application testing addresses issues of interest” suggested by Hamid (i.e., paragraph [0036], “The test sequences may focus on any set of functionalities desired by the user to ensure application testing addresses issues of interest.”).

With respect to claim 20, Hamid discloses:
wherein the testing flow is an ordered series of steps generated by a user (i.e., “test sequence”, see Fig.11, step 1105 – “Generating a recommended test sequence of nay user interface elements tested”, and step 1107 – “Exercising the mobile application using a recommended test sequence”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Hamid into Amintafreshi. One would have been motivated to do so to use the user generated “test sequences” to “focus on any set of functionalities desired by the user to ensure application testing addresses issues of interest” suggested by Hamid (i.e., paragraph [0036], “The test sequences may focus on any set of functionalities desired by the user to ensure application testing addresses issues of interest.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Amintafreshi and Hamid as applied to claim 1 above, and further in view of Golubev (Artem Golubev, US20210081294A1).
Amintafreshi modified by Hamid does not explicitly disclose following limitation.  However, Golubev discloses:
 wherein determining a next testing action for the mobile device based on the current snapshot comprises providing the current snapshot to a trained machine learning model (i.e., Fig.6, steps 602-606, “Captured Screenshot(s) of GUI 602” is provided to “Machine Learning Diagnostic Model 604”, and generates “Diagnostic Output 606”),  [the next testing action comprising an action [commonly taken by a number of users when executing the user goal].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Golubev’s machine learning model into Amintafreshi and Hamid. One would have been motivated to do so to “to detect errors and/or other issues with the GUI of the application” by (i.e., paragraph [0017], “These screenshots can then be processed using one or more machine learning models to detect errors and/or other issues with the GUI of the application. In some embodiments, the machine learning models can be trained using previously captured and labeled screenshots from other application GUIs”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amintafreshi and Hamid as applied to claim 8 above, and further in view of Foresti (Foresti et al., US2008/0148234A1)
With respect to claim 13,  Amintafreshi modified by Hamid does not explicitly disclose following limitation.  However, Foresti discloses:
wherein the instructions further cause the computing device to determine a category and coordinates for each of the number of icons displayed upon the screen of the mobile device (i.e., Fig.6B – control tree- teaches the category/coordinates, item 665 “All controls”, item 667 “Dialog1”, item 670 “TextBox”; Also see paragraph [0061]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Foresti into Amintafreshi and Hamid. One would have been motivated to do so to check user interface against design guidelines developed for the user interfaces as suggested by Foresti (i.e., paragraph [0062], “the various permutations of user interface components contained in different views of the user interfaces of an analyzed software application are analyzed against design guidelines developed for the user interfaces of the analyzed software application when the application is run. Thus, the design guidelines which are configured into a set of user interface rules are run against user interfaces of the analyzed software application as those user interfaces appear to a user of the analyzed software application at application runtime”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amintafreshi and Hamid as applied to claim 16 above, and further in view of Golubev (Artem Golubev, US20210081294A1) and Yedalla (JayaSudha Yedalla, US2019/0227916A1)
Amintafreshi modified by Hamid does not explicitly disclose following limitation.  However, Golubev discloses:
 wherein determining a next testing action for the mobile device comprises providing the current snapshot to a trained machine learning model (i.e., Fig.6, steps 602-606, “Captured Screenshot(s) of GUI 602” is provided to “Machine Learning Diagnostic Model 604”, and generates “Diagnostic Output 606”),  [the next testing action comprising an action [commonly taken by a number of users when executing the user goal].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Golubev’s machine learning model into Amintafreshi and Hamid. One would have been motivated to do so to “to detect errors and/or other issues with the GUI of the application” by (i.e., paragraph [0017], “These screenshots can then be processed using one or more machine learning models to detect errors and/or other issues with the GUI of the application. In some embodiments, the machine learning models can be trained using previously captured and labeled screenshots from other application GUIs”).
The combination of Amintafreshi, Hamid, and Golubev does not explicitly disclose the next testing action comprising an action commonly taken by a number of users when executing the user goal.
Yedalla discloses the next testing action comprising an action commonly taken by a number of users (i.e., “common test step”/”One or more common steps in the multiple test scenarios”) when executing the user goal (i.e., Fig.5, step 504 – “Identifying one or more common steps”, and paragraph [0038], “identifying a common test step between the plurality of first test steps and the plurality of second test steps”: notes: testing is the user goal by using the common test step).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Yedalla into Amintafreshi, Hamid, and Golubev to use the action commonly take by a number of user. One would have been motivated to do so to improve the efficiency by not repeating to execute the common test step for the common test result (i.e., paragraph [0050-51], “execution of the plurality of second test steps, except the second instance of the common test step… the associating of the common test result with the second instance of the common test step may be based on the propagating criterion”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Artem Golubev (US2021/0081308A1) discloses monitoring end user interface  and generating automated test based on analysis including snapshot of the screens.
Srinivasan et al., (US2015/0269059A1) discloses a method for progressive snapshots in automated software testing including capturing snapshot for initial test step and capturing snapshot affected by the test step.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z. W./
Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192